ORDER

PER CURIAM.
Kenneth Washington, defendant, appeals the judgment entered upon his conviction by a jury of two counts of first degree robbery in violation of Section 569.020 RSMo 1994 and two counts of armed criminal action in violation of Section 571.015 RSMo 1994. Defendant acknowledges that no motion for new trial was filed but seeks plain error review, contending that the trial court plainly erred by preventing the cross-examination of a state witness about his involvement with another individual. Defendant alleges that the other individual committed the robbery instead of defendant. Defendant also contends that the trial court plainly erred in not allowing defendant to call the other individual to testify.
We have examined the briefs and the record on appeal and find that the trial court did noterr in that the evidence presented by defendant’s offer of proof did not establish that the other individual “commited some act directly connecting him with the crime.” State v. Wise, 879 S.W.2d 494, 510 (Mo.banc *4801994). We find no manifest injustice. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).